McLaughlin J.:
This appeal is from an order adjudging the defendant guilty of contempt and permitting it to purge itself thereof by causing an action which it had—with one Alexander — instituted in Connecticut to be discontinued,, without costs, within ten days, and by payment to the plaintiff, of $287.10 for its reasonable expenses for seiwices of counsel retained in its behalf, and for its expenses on the motion to punish for contempt.
This appeal was argued with the appeal in Maine Products Co. v. Alexander, No. 3 (115 App. Div. 475), decided herewith. The facts *479are similar, and for the reasons assigned in the opinion in that case the order here appealed from must be reversed, with ten dollars costs and disbursements, and the motion to adjudge guilty of contempt denied, with ten dollars costs.
Ingraham, Clarke and Houghton, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order filed.